Citation Nr: 1132835	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-38 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the termination of payment of Department of Veterans Affairs (VA) improved pension benefits as of January 1, 2005, was proper.  

2.  Whether the creation of an overpayment of VA improved pension benefits in the amount of $39,643.00 was proper.  

3.  Entitlement to waiver of recovery of an overpayment of VA improved pension benefits in the calculated amount of $39,643.00.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Atlanta, Georgia, Regional Office (RO) which terminated the Veteran's Department of Veterans Affairs (VA) improved pension benefits as of January 1, 2005.  In September 2007, the Veteran submitted a notice of disagreement.  In September 2007, the VA's Debt Management Center informed the Veteran in writing of an overpayment of VA improved pension benefits in the amount of $39,643.00 and his appellate and waiver rights.  In September 2007, the Veteran submitted a notice of disagreement with the termination of payment of the VA improved pension benefits.  In November 2007, the RO issued a statement of the case to the Veteran and his accredited representative which addressed the issue of the termination of the Veteran's VA improved pension benefits.  In December 2007, the Veteran submitted an appeal to the Board for the termination of his VA improved pension benefits.  

In June 2008, the Philadelphia, Pennsylvania, RO's Committee on Waivers and Compromises denied waiver of recovery of an overpayment of VA improved pension benefits in the amount of $39,643.00.  In May 2009, the Veteran submitted a notice of disagreement with that denial of his waiver request.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the further delay, additional development is needed prior to disposition of the claims.  

Regarding the issue of propriety of the termination of VA improved pension benefits, a March 2008 VA letter to the Veteran indicates that the August 2007 determination terminating his VA improved pension benefits erroneously showed his spouse's unreported income as his.  Additionally, the most recent Financial Status Report for the Veteran in the claims file is dated in February 2008.  Therefore, because VA's erroneous determination as to the source of the Veteran's disputed income has caused a significant degree of confusion, and the Veteran's current financial information would be helpful in the appeal because he claims financial hardship, the Board remanded the claim in January 2011 for the RO to obtain an updated Financial Status Report and readjudicate the propriety of the termination of the Veteran's VA improved pension benefits.  The Board specifically requested that the readjudication encompass a thorough explanation of all relevant law and regulations as to countable income for VA improved pension purposes.  

Furthermore, the Veteran submitted timely notices of disagreement with both the creation and calculation of the debt and denial of his waiver request.  The RO had not issued a statement of the case to the Veteran which addressed either issue.  Therefore, the Board remanded these claims in January 2011 for the RO to issue a statement of the case addressing the issues.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2010).

In July 2011, the RO issued a supplemental statement of the case that appears to have been intended to also represent a statement of the case, for the issues of propriety of the termination of VA improved pension benefits, creation of overpayment, and entitlement to waiver of overpayment.  However, there was no explanation of the relevant law and regulations as to countable income for VA improved pension purposes.  Rather, there was a notation to reference the pertinent laws and regulations in the November 2007 statement of the case.  There was also no explanation as to how the Veteran's countable income had been calculated.  Moreover, although the supplemental statement of the case stated that an overpayment in the amount of $39,643.00 had been properly created, and an entitlement to waiver of recovery of the overpayment was denied, no reasons or bases were provided for those findings, nor were any relevant laws and regulations pertaining to those issues provided.  The Veteran was also not informed of the procedures to follow if he desired to file a timely substantive appeal as to those issues.  The lack of (1) a thorough explanation of all relevant law and regulations as to countable income for VA improved pension purposes, creation of overpayment, and waiver of overpayment; (2) notification of the proper procedures for filing a timely substantive appeal on the issues of valid creation of debt and waiver of overpayment; and (3) a substantive explanation of why an overpayment in the amount of $39,643.00 had been properly created and waiver of recovery of this overpayment was not warranted, renders the July 2011 supplemental statement of the case/statement of the case inadequate because of the failure to provide the information requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO should issue another statement of the case for the issues of validity of creation of debt and waiver of overpayment and another supplemental statement of the case for the issue of propriety of the termination of VA improved pension benefits with all the requested information.   

Additionally, although the July 2011 supplemental statement of the case/statement of the case indicated that on February 2, 2011, the RO had requested that the Veteran complete and return the Financial Status Report, it does not appear that request was documented in the claims file.  Therefore, on remand, the RO should again provide the Veteran with a Financial Status Report to complete and return, and document all efforts in obtaining the Veteran's current financial information.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a Financial Status Report to complete and return.  Document in the file all efforts to obtain the information, including a notation if the Veteran provides a negative response.   

2.  Issue a statement of the case which contains a full and complete discussion of whether an overpayment of VA improved pension benefits in the amount of $39,643.00 was properly created and calculated and entitlement to waiver of recovery of any properly created overpayment.  Allow the Veteran an opportunity to respond.  The Veteran should be advised that if he desires to appeal those issues, he must file a timely substantive appeal.  

3.  Then, readjudicate the issue of whether the termination of payment of VA improved pension benefits as of January 1, 2005, was proper.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

